Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11th, 2022 has been entered.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claims 1-2, 4-13, 15-16, and 18-23 are rejected under 35 U.S.C. 101 because the claimed invention as a whole, considering all claim elements both individually and in combination, is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
As summarized in the 2019 Patent Subject Matter Eligibility Guidance, subject matter eligibility is determined based on a Two-Part Analysis for Judicial Exceptions.  In Step 1, it must be determined whether the claimed invention is directed to a process, 1-2, 4-13, 21-22 and a method of operating a gaming system (i.e., a process) in claims 15-16, 18-20 and 23.
In Prong 1 of Step 2A, it must be determined whether the claimed invention recites an Abstract Idea, Law of Nature or a Natural Phenomenon.
In particular exemplary presented claim 1 includes the following underlined claim elements:
1. A gaming system comprising: 
a processor; and 
a memory device that stores a plurality of instructions that, when executed by the processor, cause the processor to: 
identify a user, 
prior to a play of a game:
receive, from an advertisement tracking server, data associated with a quantity of advertisements consumed remote from any gaming systems, and
determine an advertising loyalty point level associated with the identified user at least partially based on the quantity of advertisements consumed remote from any gaming system;
responsive to the identified user being associated with a first advertising loyalty point level and a triggering event occurring:
determine a first operational modification, and 
cause a display device to display the determined first operational modification in association with the play of the game, and 
responsive to the identified user being associated with a second, different advertising loyalty point level and the triggering event occurring:
determine a second, different operational modification, and 
cause the display device to display the determined second, different operational modification in association with the play of the game.  

The claim elements underlined above, concern Certain Methods of Organizing Human Activity including commercial interactions involving advertising and marketing or sales activities, managing personal behavior or relationships involving following rules or instructions and Mental Processes including the activities of observation, evaluation and judgement that have each respectively been identified by the courts as an Abstract Idea
As the exemplary claim recites an Abstract Idea, Law of Nature or a Natural Phenomenon it is further considered under Prong 2 of Step 2A to determine if the claim recites additional elements that would integrate the judicial exception into a practical application.  Wherein the practical applications are set forth by MPEP §2106.05(a-c,e) are broadly directed to: the improvement in technology, use of a particular machine and applying or using the judicial exception in a meaningful way beyond generally linking the use thereof to a 
With respect to the above the claimed invention is not integrated into a practical application because it does not meet the criteria of MPEP §2106.05(a-c,e) and although it is performed on a processor, a memory, server, and a display it is not directed to a particular machine because the hardware elements are not linked to a specific device/machine and would reasonable include other network connected devices such as generic computers,  smart phones, arcade machines, game consoles, and the like.  Accordingly, the claims limitations are not indicative of the integration of the identified judicial exception into a practical application, and the consideration of patent eligibility continues to step 2B.

Step 2B requires that if the claim encompasses a judicially recognized exception, it must be determined whether the claimed invention recites additional elements that amount to significantly more than the judicial exception.  The additional element(s) or combination of elements in the claim(s) other than the abstract idea(s) per se including a processor, a memory, server, and a display amount(s) to no more than: (i) mere instructions to implement the idea on a computer, and/or (ii) recitation of generic computer structures that serves to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent 
Accordingly, as presented the claimed invention when considered as a whole amounts to the mere instructions to implement an abstract idea [i.e. software or equivalent process steps] on a generic computer [i.e. controller or processor] without causing the improvement of the generic computer or another technology field.
The applicant’s specification is further noted as supporting the above rejection wherein neither the abstract idea nor the associated generic computer structure as claimed are disclosed as improving another technological field, improvements to the function of the computer itself, or meaningfully linking the use of an abstract idea to a particular technological environment (Applicant’s specification Paragraphs [0004], [0076], [0083], [0089], [0169]).  In particular the applicant’s specification only contains computing elements which are conventional and generally widely known in the field of the invention described, and accordingly their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art per the requirements of 37 CFR 1.71.  Were these elements of the applicant’s invention to be presented in the future as non-conventional and non-generic involvement of a computing structure, such would stand at odds with the disclosure of the applicant's invention as found in their specification as originally filed.

  The remaining presented claims 1-2, 4-13, 15-16, and 18-23 either incorporate through claim dependency or separately present substantially similar abstract concepts as noted with reflection to exemplary claim 1 above and therefore are similarly directed to or otherwise include abstract ideas.
Therefore, the listed claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.


Response to Arguments
Applicant's arguments filed January 11th, 2022 have been fully considered but they are not persuasive. 
Commencing on page 9 of the applicant’s above dated remarks the applicant presents that the certain elements claimed invention are not directed to rules for presenting a game but are directed to steps that occur prior to the play of the game.  Responsive to the preceding it is respectfully noted that the even steps performed prior to game play itself, frequently fall under game play rules insomuch as they define elements that either enable or limit the game play that follows.  For instance rules dictating the composition of a deck of cards, the initial placement of game pieces on a 
Continuing on page 9 and bridging into page 10, the applicant presents that various steps involving the exchange of information computing elements to providing the operation modification of game play based on a respective player’s associated advertisement loyalty points and display the results of the same should not fall under a mental process because it cannot be performed in the human mind.  The applicant presents that the MPEP 2106 specifically states that this grouping of abstract idea excludes limitations that cannot be practically performed in the human mind. Responsive to the preceding MPEP 2106.04(a)(2)(III)(C) clarifies that abstract processes that are performed on a computer still recite a mental process. Specifically, while the limitations identified by the applicant do represent the use of the underlying generic computer as a tool they do not otherwise identify why such processes could not be performed in the human mind or equivalently with the benefit of a pencil and paper.  Accordingly, the applicant’s argument regarding exclusion the identified abstract idea from the grouping of Mental Processes based on the assertion that it cannot be performed in the human mind is respectfully non-persuasive. 
Additionally, the applicant proposes on 10 that the claimed invention defines an invention that operates differently based on player advertisement consumption activity that occurs separate from the game.  The applicant proposes that the ability for the system to respond to this outside activity serve to improve the functionality of the gaming system and as understood are proposed to support the patent eligible integration of the identified abstract idea into practical application as discussed in MPEP McRO, Inc. dba Planet Blue v. Bandai Namco Games America Inc., 120 USPQ2d 1091 (Fed. Cir. 2016) which focused on the position that the claimed invention enabled a computer to perform a new functionality of lip synchronization and facial expressions in animated characters, the claimed invention continues to enact and present a game to a player responsive to inputs. Hence while the claimed invention provides for the use a specific input data source the functionality of the underlying machine remains unchanged .  
	In view of the preceding the rejection of claims is respectfully maintained as presented herein above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E MOSSER whose telephone number is (571)272-4451.  The examiner can normally be reached on M-F 6:45-3:45.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.E.M/Examiner, Art Unit 3715                                                                                                                                                                                                                                                                                                                                                                                                                /DAVID L LEWIS/Supervisory Patent Examiner, Art Unit 3715